                               CARTER, DELUCA & FARRELL LLP
                                         ATTORNEYS AT LAW
                                      576 BROAD HOLLOW ROAD
                                      MELVILLE, NEW YORK 11747


David C. Lee                                                          Direct Dial:    (631) 719-7047
dlee@carterdeluca.com                                                 Telephone:      (631) 501-5700
                                                                      Facsimile:      (631) 501-3526




 MEMO ENDORSED                                                                  December 5, 2019


Via ECF /
Courtesy copy by email to Failla_NYSDChambers@nysd.uscourts.gov


Honorable Katherine Polk Failla
United States District Court
Southern District of New York
40 Foley Square, Room 2103
New York, NY 10007


         Re:      RW IP Holdings, LLC v. The American Kennel Club, Inc. et al.
                  Civil Action No. 19-cv-08632-KPF


Dear Honorable Judge Failla:

       Pursuant to the Court’s Notice of Initial Pretrial Conference (ECF No. 10), an initial pretrial
conference in the above-referenced matter is presently scheduled for December 13, 2019. By and
through their respective counsel, Plaintiff RW IP Holdings, LLC and Defendants The American
Kennel Club, Inc. and Smart Pet Technologies, LLC jointly request that the initial pretrial
conference be adjourned to a date convenient to the Court on or after February 13, 2020.

       As grounds for this request, the parties state that they are engaged in meaningful settlement
negotiations. The additional time requested will facilitate those negotiations. This is the first
request for an adjournment, and all parties consent to the same.

         Counsel for RW IP Holdings, LLC certifies that, in accordance with the Court’s Notice of
Initial Pretrial Conference, copies of the Court’s order and the Court’s Individual Rules were served
on counsel for Defendants The American Kennel Club, Inc. and Smart Pet Technologies, LLC.
Hon. Katherine Polk Failla
December 5, 2019
Page 2


      Should any further information or materials be required, counsel will provide the same
immediately.


                                                 Respectfully submitted,

                                                 /s/ David C. Lee
                                                 David C. Lee
                                                 Counsel for Plaintiff
                                                 Carter, DeLuca & Farrell LLP
                                                 576 Broadhollow Road
                                                 Melville, NY 11767
                                                 dlee@carterdeluca.com
                                                 Telephone: (631) 719-7047

                                                 Of Counsel
                                                 Thomas P. O’Connell
                                                 Counsel for Plaintiff
                                                 Pending Admission Pro Hac Vice
                                                 O’Connell Law Office
                                                 1026A Massachusetts Avenue
                                                 Arlington, MA 02476
                                                 tpo@oconnellusa.com
                                                 Telephone: 781.643.1845
                                                 Facsimile: 781.643.1846


cc:    Jeffrey Miller, Esq. (via e-mail)


Application GRANTED. The initial pretrial conference previously
scheduled for December 13, 2019, is hereby ADJOURNED to February
18, 2020, at 2:30 p.m. in Courtroom 618 of the Thurgood Marshall
Courthouse, 40 Foley Square, New York, NY.

Dated: New York, New York                        SO ORDERED.
       December 5, 2019




                                                 HON. KATHERINE POLK FAILLA
                                                 UNITED STATES DISTRICT JUDGE
